Case:7:19-mj-02316 Document 1 Filed on 09/27/19 in TXSD Page 1 of 3

United States District Court
AO 91 (Rev. 11/11) Criminal Complaint Southern BS ES Of Texas

 

UNITED STATES DISTRICT Cou?! 28

for the _David J. Bradley, Clerk
SOUTHERN DISTRICT OF TEXAS

 

 

United. States of America )
v 5 | -19- 23)0-
) Case No. M \% 3/0 M
Jose Elias Pedraza (YOB: 1990) .
)
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

* On or about the date(s) of 9/26/2019 in the county of Hidalgo County in the
SOUTHERN District of TEXAS , the defendant(s) violated:
Code Section Offense Description

21 USC 841 (a)

(1) Knowingly and intentionally
21 USC 841 (b) (

f
) (a) possess with intent to distribute more
‘than five (5)kilograms of Cocaine, a
Schedule II controlled substance and
more than 500 grams of methamphetamine
a Schedule II controlled substance.

1
1

This criminal complaint is based on these facts:

See Attachment A.

Continued on the attached sheet.

agra! 7) ZL. i? Complainant's signature
WB OE Ivanfhia Cali, DEA SA.

Printed name and title

Sworn to before me and signed in my presence. Ae
Date: .

9/27/2019

. , Judge's signature :
City and state: McAllen, Texas C7 agker, US Magistrate Judge

 

 

Printed name and title
Case 7:19-mj-02316 Document 1 Filed on 09/27/19 in TXSD Page 2 of 3

ATTACHMENT “A”
- The information contained in this affidavit is information based on the personal knowledge of the

Affiant and other law enforcement officials assigned to this investigation.

On September 26, 2019, DEA Special Agents established surveillance at a suspected stash house

utilized for narcotics, in McAllen, Texas, utilized by Jose Elias PEDRAZA.

At approximately 5:59 PM Agents followed PEDRAZA as he departed from the suspected stash
house in a ereen truck. At approximately 6:12PM, a Hidalgo County K-9 Deputy conducted an
independent probable cause traffic stop on PEDRAZA for a traffic violation. During the deputies
roadside interview, consent to search the vehicle was denied. The Hidalgo County Deputy
deployed his K-9 partner, “Asha” who positively alerted to the presence of narcotics in the truck.
A search of the vehicle resulted in the finding of one (1) brick wrapped (1 20 kgs.) in black tape
containing a white powdery substance suspected to be cocaine, located underneath the driver’s

seat. Under rights advisement and waiver

At approximately 6:38PM DEA Agents approached PEDRAZA and read him his Miranda
Warnings in his preferred language of English. Under rights and advisement, PEDRAZA waived
his rights, admitted the brick was cocaine, and stated, he was in route to deliver the kilogram of

cocaine. PEDRAZA admitted to agents that there were more narcotics stored in his residence.

. At approximately 7:19PM DEA Agents received written consent from PEDRAZA to search his

residence, located in McAllen, Texas. A search of the residence revealed three (3) cylinder bundles

of suspected methamphetamines, weighing approximately 3.40 kgs, in the dryer of the residence. .

Agents also found five (5) bricks of suspected cocaine, weighing approximately 5.0 kgs, in a

bedroom closet of the residence. Agents also retrieved approximately 9.65 kgs of narcotics found
-Case 7:19-Mj-02316 Document 1 Filed on 09/27/19 in FXSD Page 3 of 3

inside the wall of the residence, under rights and advisement PEDRAZA admitted that the.

narcotics found in the wall were both cocaine and methamphetamine.
